             Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X   Case No: 19-cv-8321
KIRKPATRICK B. DUNBAR,

                                   Plaintiff,
                          vs.                                            COMPLAINT

TWO BIG BOYS, INC. and JOHN IOANNOU,

                                    Defendants.
---------------------------------------------------------------------X


                                   INJUNCTIVE RELIEF SOUGHT

        Plaintiff, KIRKPATRICK B. DUNBAR (“Plaintiff”), by and through the undersigned

counsel, hereby files this Complaint against Defendants, TWO BIG BOYS, INC. and JOHN

IOANNOU (hereinafter “Defendants”), for injunctive relief pursuant to the Americans with

Disabilities Act, 42 U.S.C. §12181, et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”), the New York City Human Rights Law ("NYCHRL"), and the New

York State Human Rights Law ("NYSHRL") and allege as follows:

                                                JURISDICTION

        1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§1331

and 1343 for Plaintiff’s claims arising under 42 U.S.C. §12181, et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA (see also, 28

U.S.C. §§2201 and 2201).

        2.       Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) in that all events

giving rise to this lawsuit occurred in New York, County of New York.
            Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 2 of 12



                                             PARTIES

       3.      Plaintiff, KIRKPATRICK B. DUNBAR, is a resident of the State of New York,

County of The Bronx, is sui juris, is disabled as defined by the ADA, is required to traverse in a

wheelchair, is substantially limited in performing one or more major life activities, including but

not limited to walking, standing, grabbing, grasping and/or pinching. Plaintiff uses a wheelchair

for mobility purposes. Plaintiff’s access to the business at 405 West 51st Street, New York, NY

10019 (“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were denied and/or

limited because of these disabilities, and will be denied and/or limited in the future unless and until

Defendants are compelled to remove the physical barriers to access and correct the ADA violations

which exist at the Property and Facility, including those set forth in this Complaint.

       4.      On or about April 19, 2019, Plaintiff visited the facility with the intention of being

a repeat customer at “Posh.” Despite having intent to patronize the facility, Plaintiff was unable

to enter the Facility due to the barriers to access present at the entrance and within the Facility.

Able-bodied individuals are able to freely enjoy the goods and services present at this public

accommodation, whereas disabled individuals who require a wheelchair to traverse are not.

Plaintiff lives 15 miles from the Facility and Property.

       5.      Plaintiff intends to visit the Facility and Property within six months, or sooner, to

purchase food. Plaintiff has visited the Facility and Property at least once before and intends on

visiting the Facility and Property within the next six months, or sooner, as soon as the Facility and

Property are accessible again.

       6.      In this instance, Plaintiff travelled to the Facility and Property as a customer,

encountered the barriers to access at the Facility and Property detailed in this Complaint, engaged
             Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 3 of 12



those barriers, suffered legal harm and legal injury, and will continue to suffer such harm and

injury as a result of the illegal barriers to access and Defendants’ ADA violations discussed below.

       7.       Defendant, TWO BIG BOYS, INC., is a New York domestic business corporation

that transacts business in the State of New York and within this judicial district. It operates the

business at 405 West 51st Street, New York, NY 10019 doing business as “Posh” referred to in

the Complaint as the “Facility.” Defendant, TWO BIG BOYS, INC., is the lessee, sub-lessee,

lessor and/or operator of the real property and improvements which are the subject of this action.

       8.       Defendant, JOHN IOANNOU, is an individual who transacts business in the State

of New York and within this judicial district. JOHN IOANNOU is the owner and/or operator of

the real property and improvements which the Facility is situated in and is the subject of this action.

(referred in this Complaint as the “Property”).

               FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

       9.       On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. §12101, et seq.

       10.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental disabilities, and
                this number is increasing as the population as a whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with disabilities,
                and, despite some improvements, such forms of discrimination against individuals
                with disabilities continue to be a serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical areas as
                employment, housing public accommodations, education, transportation,
                communication, recreation, institutionalization, health services, voting, and access
                to public services;

       (v)      individuals with disabilities continually encounter various forms of discrimination,
                including outright intentional exclusion, the discriminatory effects of architectural,
                transportation, and communication barriers, overprotective rules and policies,
                failure to make modifications to existing facilities and practices, exclusionary
             Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 4 of 12



                qualification standards and criteria, segregation, and relegation to lesser service,
                programs, activities, benefits, jobs, or other opportunities; and



       (ix)     the continuing existence of unfair and unnecessary discrimination and prejudice
                denies people with disabilities the opportunity to compete on an equal basis and to
                pursue those opportunities for which our free society is justifiably famous, and costs
                the United States billions of dollars in unnecessary expenses resulting from
                dependency and nonproductivity.

42 U.S.C. §12101(a)(1) - (3), (5) and (9).

       11.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the elimination of
                discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing discrimination
                against individuals with disabilities; and

       (iv)     invoke the sweep of congressional authority, including the power to enforce the
                fourteenth amendment and to regulate commerce, in order to address the major
                areas of discrimination faced day-to-day by people with disabilities.



42 U.S.C. §12101(b)(1)(2) and (4).

       12.       The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement the requirements imposed by the ADA.

The effective date of Title III of the ADA was January 26, 1992, or January 26, 1993 if defendant

has 10 or fewer employees and gross receipts of $500,000 or less. 42 U.S.C. § 12181; 28 C.F.R.

§36.508(a)

       13.      The Facility is a public accommodation and service establishment. The Property is

a public accommodation and service establishment.

       14.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of Attorney General, promulgated federal regulations to implement the
           Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 5 of 12



requirements of the ADA. 29 C.F.R. Part 36. Public accommodations were required to conform

to these regulations by January 26, 1992 (or January 26, 1993 if defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. §1281, et seq., and 28 C.F.R.

§36.508(a).

       15.     The Facility must be, but is not, in compliance with the ADA and ADAAG. The

Property must be, but is not, in compliance with the ADA and ADAAG.

       16.      Plaintiff has attempted to access the Facility and the Property in his capacity as a

customer of the Facility and Property, but could not fully do so because of his disabilities due to

the physical barriers to access, dangerous conditions and ADA violations that exist at the Facility

and Property that preclude and/or limit his access to the Facility and Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

        17.     Plaintiff intends to visit the Facility and Property again in the very near future as a

customer in order to utilize all of the goods, services, facilities, privileges, advantages and/or

accommodations commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his access to the Facility

and Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

        18.     Defendants have discriminated against Plaintiff and others with disabilities, by

denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the Facility and Property, as prohibited by, and by failing
             Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 6 of 12



to remove architectural barriers as required by 42 U.S.C. §12182(b)(2)(A)(iv), and will continue

to discriminate against Plaintiff and others with disabilities unless and until Defendants are

compelled to remove all physical barriers that exist at the Facility and Property, including those

specifically set forth herein, and make the Facility and Property accessible to and usable by persons

with disabilities, including Plaintiff.

        19.     Defendants have discriminated against Plaintiff by failing to comply with the above

requirements. Prior to the filing of this Complaint, Plaintiff was made aware of the following

specific violations present at the Facility. A specific, although not exclusive, list of unlawful

physical barriers, dangerous conditions and ADA violations which Plaintiff experienced and/or

observed and preclude and/or limit Plaintiff’s ability (because of his disability) to access the

Facility and Property and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the Facility and Property, include:

ACCESSIBLE ELEMENTS

        a.      There are changes in level at Property exceeding ½ (one-half) inch that are not

                properly ramped in violation of Section 303.4 of the 2010 ADAAG standards.

                Specifically, there are multiple steps that create an excessive vertical rise leading

                to the entrance, thus rendering the interior of the Property inaccessible. This

                violation made it dangerous and difficult for Plaintiff to access the units of the

                Property.

        b.      Due to the accessible barrier present at the accessible entrance, the accessible

                entrance of the Property lacks at least one accessible route provided within the site

                to the public streets and sidewalks in violation of Section 206.2.1 of the 2010

                ADAAG standards.
     Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 7 of 12



c.      The Property lacks signage identified by the International Symbol of Accessibility

        that indicates the location of the nearest entrance complying with Section 404 of

        the 2010 ADAAG standards, if such an entrance exists. This policy decision by

        Defendant(s) violates Section 216.6 of the 2010 ADAAG Standards. This violation

        made it difficult for Plaintiff to find an accessible entrance.

d.      The Property lacks an access route from site arrival points such as the public streets

        and sidewalks to the accessible entrance in violation of Section 206.2.1 of the 2010

        ADAAG standards.

e.      There is not at least one accessible entrance to each tenant space in the building that

        complies with section 404 of the 2010 ADAAG standards which is a violation of

        Section 206.4.5 of the 2010 ADAAG Standards.

f.      The bar is lacking any portion of the counter that has a maximum height of 34

        (thirty-four) inches from the finished floor in violation of Section 902.3 of the 2010

        ADAAG standards, all portions of the bar exceed 34 (thirty-four) inches in height

        from the finished floor. This violation made it difficult for Plaintiff to enjoy the

        unique eating experience at the bar.

g.      There is not at least 5% (five percent) of the dining surfaces provided for

        consumption of food or drink which complies with section 902.3 requiring the

        maximum height of the dining surface to be maximum 34 (thirty-four) inches above

        the finished floor in violation of Section 226.1 of the 2010 ADAAG standards.

h.      The Property lacks an accessible route connecting all accessible elements and

        features inside the Property in violation of Section 206.2.4 of the 2010 ADAAG

        standards. Specifically, there is a vertical rise leading to a section that has couches
     Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 8 of 12



        and lower tables inside the Property. This violation made it difficult for Plaintiff to

        access public features of the Property.

i.      Defendants fail to adhere to a policy, practice and procedure to ensure that all

        facilities are readily accessible to and usable by disabled individuals.

RESTROOMS


a.      The restroom lacks signage in compliance with Sections 216.8 and 703 of the 2010

        ADAAG standards. This made it difficult for Plaintiff and/or any disabled

        individual to locate accessible restroom facilities.

b.      The restrooms lack proper door hardware in violation of Section 404.2.7 of the

        2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

        individual to utilize the restroom facilities.

c.      The actionable mechanism of the paper towel dispenser in the restroom is located

        outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

        ADAAG standards. This made it difficult for Plaintiff and/or any disabled

        individual to safely utilize the restroom facilities.

d.      Restrooms have a vanity sink with inadequate knee and toe clearance in violation

        of Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

        and/or any disabled individual to safely utilize the restroom facilities.

e.      The restrooms have grab bars adjacent to the commode which are not in compliance

        with Section 604.5 of the 2010 ADAAG standards as the rear bar is missing and

        the side bar is too short. This made it difficult for Plaintiff and/or any disabled

        individual to safely utilize the restroom facilities.
             Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 9 of 12



       20.       Since the barriers to access at the Facility and Property prevented Plaintiff from

entering, the above listing is not to be considered all-inclusive of the barriers, conditions or

violations encountered by Plaintiff and/or which exist at the Facility and Property. Plaintiff

requires an inspection of Facility and Property in order to determine all of the discriminatory acts

violating the ADA.

       21.       The removal of the physical barriers and dangerous conditions present at the

Facility and Property is readily achievable because the nature and cost of the modifications are

relatively low and the Defendants have the financial resources to make the necessary

modifications.

       22.       Upon information and belief, the Facility and Property has been altered since 2010.

       23.       In instances where the 2010 ADAAG standard does not apply, the 1991 ADAAG

standard applies and all of the violations listed in paragraph 19 can be applied to the 1991 ADAAG

standards.

       24.       Plaintiff has attempted to gain access to the Facility and Property in his capacity as

a customer, but because of his disability has been denied access to, and has been denied the benefits

of services, programs and activities of the Facility and Property, and has otherwise been

discriminated against and damaged by Defendants, because of the physical barriers, dangerous

conditions and ADA violations set forth above, and expect to be discriminated against in the near

future by Defendants because of Plaintiff’s disabilities, unless and until Defendants are compelled

to remove the unlawful barriers and conditions and comply with the ADA.

       25.       The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much difficulty

or expense. 42 U.S.C. §12182(b)(2)(A)(iv); 42 U.S.C. §12181(9); 28 C.F.R. §36.304.
            Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 10 of 12



        26.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendants

are required to remove the physical barriers, dangerous conditions and ADA violations that exist

at the Facility and Property, including those set forth herein. The relief requested serves the public

interest and the benefit to Plaintiff and the public far outweigh any detriment to Defendant.

        27.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action, and has agreed to pay the undersigned counsel reasonable attorney’s

fees, costs, and expenses from Defendants pursuant to 42 U.S.C. § § 12205 and 12117, and Plaintiff

is entitled to attorney’s fees, costs, and expenses from Defendants.

        28.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including an order to alter the subject Facility and Property to make

it readily accessible to and useable by individuals with disabilities to the extent required by the

ADA.

     SECOND CAUSE OF ACTION- VIOLATIONS OF NEW YORK CITY HUMAN

                                          RIGHTS LAW

        29.     The New York City Human Rights Law provides:

        “(a) It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
        proprietor, manager, superintendent, agent or employee of any place or provider of public
        accommodation because of the actual or perceived ... disability ... of any person, directly
        or indirectly, to refuse, withhold from or deny to such person any of the accommodations,
        advantages, facilities or privileges thereof ... to the effect that any of the accommodations,
        advantages, facilities and privileges of any such place or provider shall be refused, withheld
        from or denied to any person on account of... disability NYC Admin. Code § 8-107(4)(a).”

        30.     Defendants are in violation of the New York City Human Rights Law by denying

the Plaintiff full and safe access to all of the benefits, accommodations and services of the Subject

Facility.
            Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 11 of 12



        31.     The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 30 as if

set forth in their entirety here.

  THIRD CAUSE OF ACTION- VIOLATIONS OF THE NEW YORK STATE HUMAN

                                          RIGHTS LAW

        32.     The New York State Human Rights Law provides:

        “(a) It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
        proprietor, manager, superintendent, agent or employee of any place of public
        accommodation..., because of the disability ... of any person, directly or indirectly, to
        refuse, withhold from or deny to such person any of the accommodations, advantages,
        facilities or privileges thereof ... to the effect that any of the accommodations, advantages,
        facilities and privileges of any such place shall be refused, withheld from or denied to any
        person on account of... disability. NYS Exec. Law § 296 (2)(a).”

        33.     Defendant’s Property is a place of public accommodation as defined in the New

York State Human Rights Law.

        34.     The Defendants have further violated the New York State Human Rights Law by

being in violation of the rights provided under the ADA.

        35.     Defendants are in violation of the New York State Human Rights Law by denying

the Plaintiff full and safe access to all of the benefits, accommodations and services of the Subject

Facility.

        36.     The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 35 as if

set forth in their entirety here.

                          DAMAGES, ATTORNEY FEES AND COSTS

        37.      The Plaintiff demands five hundred dollars ($500.00) in compensatory damages

based on the Defendants’ violation of the New York City Human Rights Law and the New York

State Human Rights Law.

        38.     The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorneys' fees, costs and
          Case 1:19-cv-08321-ER Document 1 Filed 09/06/19 Page 12 of 12



expenses paid by the Defendants, pursuant to the ADA and the New York City Human Rights

Law.

       39.     Plaintiff prays for judgment pursuant to N.Y. Exec. Law § 297, including

compensatory damages contemplated by § 297(9).

       WHEREFORE, Plaintiff respectfully requests that this Court issue a permanent injunction

enjoining Defendants from continuing their discriminatory practices, ordering Defendants, TWO

BIG BOYS, INC. and JOHN IOANNOU, to remove the physical barriers to access and alter the

subject Facility and Property to make it readily accessible to and useable by individuals with

disabilities to the extent required by the ADA, and award Plaintiff his reasonable attorneys' fees,

litigation expenses and costs.

Dated: September 6, 2019

New York, New York                                          Respectfully submitted,

                                                            SEKENDIZ LAW FIRM P.C.

                                                            /s/ Ismail S. Sekendiz
                                                            Ismail S. Sekendiz (IS-0509)
                                                            Attorney for Plaintiff
                                                            45 Broadway Suite: 1420
                                                            New York, New York 10006
                                                            (212) 380-8087
                                                            isinan@hotmail.com
